Citation Nr: 1145570	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from November 1957 through November 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen the claims for service connection for bilateral hearing loss and for tinnitus, and, after reopening the claims, considered the claims on the merits and denied service connection for bilateral hearing loss and for tinnitus. 

The Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been received sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been received, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By November 2006 decision, the Board denied service connection for bilateral hearing loss and for tinnitus.  The Veteran did not appeal the Board's November 2006 decision, and it became final. 

2. Evidence received subsequent to the final November 2006 Board decision, was not previously received by the agency decisionmakers, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating that claim. 


CONCLUSION OF LAW

New and material evidence has been received since the final November 2006 Board decision; thus, the claims for service connection for bilateral hearing loss and for tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening the Veteran's claims, no further analysis of the development of this claim is necessary at the present time. 


II. Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for sensorineural hearing loss (an organic disease of the nervous system) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the appellant's claim to reopen was filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

By November 2006 decision, the Board denied service connection for bilateral hearing loss and for tinnitus.  The Veteran was notified of the November 2006 Board decision and his appellate rights thereto, but he did not file an appeal. 

The evidence of record at the time of the November 2006 Board decision included service treatment records (STRs), service personnel records, private audiology records, VA treatment records, VA examination report, and the Veteran's lay statements.  The VA examination report dated in May 2002 confirmed that the Veteran had current bilateral hearing loss disability and current tinnitus.  The examiner also indicated that the Veteran had a significant amount of post-service recreational noise exposures and minimal occupational noise exposure, in addition to his in-service noise exposure, and the examiner could not provide an opinion was to whether the Veteran's hearing loss resulted from his military noise exposure without resorting to speculation.  In his lay statements, the Veteran reported that he was exposed to noise in service in his duties as an aircraft mechanic, and that he had hearing loss and tinnitus since service.  

By November 2006 decision, the Board denied service connection for bilateral hearing loss and for tinnitus, essentially based on findings that although the Veteran had current bilateral hearing loss disability and tinnitus, and had noise exposure during active service, there was no competent medical evidence showing a link between any current bilateral hearing loss or tinnitus and service.  The Veteran was notified of the November 2006 Board decision and his appellate rights thereto, but he did not file an appeal. 

Received from the Veteran in April 2007, was an informal claim to reopen his claims for service connection for bilateral hearing loss and for tinnitus.  

Evidence submitted subsequent to the November 2006 Board decision includes private treatment records, a VA examination report, and the Veteran's lay statements.  In April 2007, the Veteran's private physician, Dr. Lanza, opined that with regard to his subjective tinnitus, that "most likely than not, symptoms are due to acoustical trauma from military service as he worked on jet engines while in the Navy from 1957 through 1961".  Dr. Lanza also opined that his hearing loss was "more likely than not ... due to his military related noise exposure".  

On a VA fee-based examination in July 2008, the Veteran reported that his bilateral hearing loss and tinnitus began while he was in the military.  He reported serving as an aircraft mechanic in the U.S. Navy and used no hearing protection when exposed to the loud noise of jet engines.  The examiner noted that the audiometric configuration demonstrated a 3k Hertz notch for the right ear and a 6k notch for the left, which was consistent with a noise-indicated hearing loss.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus had the same etiology and were less than likely as not caused by or a result of noise exposure incurred during active duty, and were aggravated by recreational noise and presbycusis.  

The Board therefore finds that the medical opinions from Dr. Lanza, submitted subsequent to the November 2006 Board decision, are new and also material to the claims for service connection for bilateral hearing loss and for tinnitus.  The Board finds that Dr. Lanza's opinions address the issues of whether the Veteran's current bilateral hearing loss disability and current tinnitus may be related to exposure to excessive noise in service, and therefore do relate to unestablished facts necessary to substantiate the claim.  Moreover, this new evidence raises a reasonable possibility of substantiating the claims, as it pertains to the significant questions of whether the Veteran's current disabilities may be related to service.  Thus, the Board concludes that new and material evidence has been received since the November 2006 Board decision, and the claims for entitlement to service connection for bilateral hearing loss and for tinnitus are reopened. 



ORDER

New and material evidence has been received to reopen the claims of service connection for bilateral hearing loss and for tinnitus; to this extent only, the appeals are granted. 


REMAND

The Veteran contends that he was an aircraft mechanic in service, and was thereby exposed to excessive and loud noise in service.  In a statement dated in May 2007, the Veteran described an incident in service where he was assisting a pilot of an Air Force RB 66 (Navy A 3D).  The pilot apparently started the engine to check the fuel pressure, and the Veteran did not know he was going to do this and did not wear hearing protection.  The Veteran claimed he tried to stop the noise and pain by covering his ears, but this did not help.  He essentially contended that his bilateral hearing loss and tinnitus were caused by this incident.  

STRs show that on one occasion, in May 1961, the Veteran complained of trouble hearing in the right ear, and he denied any recent URI or flying.  The impression was possible beginning otitis media and medication was prescribed.  STRs otherwise, however, show that no report of or finding of hearing loss or tinnitus.  The Board notes that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in- service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

VA audiological testing conducted in May 2002 confirms that the Veteran does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  The Board notes that he is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Thus there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

With regard to noise exposure, VA has essentially conceded that the Veteran was exposed to excessive noise in service.  In this regard, the Veteran reported he was an aircraft mechanic in service, and service personnel records show that his Navy job classification code was 8263 (apparently an inflight technician).  In addition, the record reflects he was assigned to NAAS (Naval Auxiliary Air Station) Whiting Field and NAF (Naval Air Facility) Signella while in service.  The Veteran is certainly capable of providing history of exposure to excessive noise in service, and the Board, noting his service, accepts his account.

With regard to the relationship between bilateral hearing loss and tinnitus and noise exposure in service, in support of his claim, the Veteran submitted opinions, dated in April 2007, from a private physician, Dr. Lanza.  Therein, Dr. Lanza opined that with regard to the Veteran's subjective tinnitus, it was "most likely than not, symptoms are due to acoustical trauma from military service as he worked on jet engines while in the Navy".  Dr. Lanza also opined his hearing loss was "more likely than not ... due to his military related noise exposure".  

On a VA fee-based examination in July 2008, it was noted that the Veteran reported that his hearing loss and tinnitus began while he was in the military.  He reported serving as an aircraft mechanic in the U.S. Navy and using no hearing protection when exposed to the noise of jet engines.  The examiner noted that the audiometric configuration demonstrated a 3k Hertz notch for the right ear and a 6k notch for the left, which was consistent with a noise-indicated hearing loss.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus had the same etiology and were less than likely as not caused by or a result of noise exposure incurred during active duty, and were aggravated by recreational noise and presbycusis.  

The United States Court of Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Steel v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thus, after reviewing the July 2008 VA examination report, the Board concludes that such examination/opinion is inadequate for rating purposes, and another is warranted.  In that regard, the Board notes that the VA examiner noted that the Veteran's audiometric configuration demonstrated findings consistent with a noise-indicated hearing loss, but then opined that his bilateral hearing loss and tinnitus were less than likely as not caused by noise exposure during active duty.  In addition, the VA examiner did not provide any rationale supporting the opinion provided other than that the Veteran's hearing loss and tinnitus were "aggravated" by recreational noise and presbycusis.  Thus, the Board finds that this matter should be remanded in order to obtain a supplemental VA examination and opinion.  

The Board also notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to report that he was exposed to excessive noise in service, and that he had hearing loss and ringing in his ears since then.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As a lay person, the Veteran cannot provide a medical link between his reported in-service noise exposure and the later onset of hearing loss or tinnitus.  Thus, on remand, the VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to noise) and on the presence of symptoms (hearing loss and ringing in the ears), and should be asked to render an opinion, with supporting rationale, as to whether the Veteran's bilateral hearing loss and/or tinnitus may be related to noise exposure in service. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment or testing he may have received regarding his bilateral hearing loss and/or tinnitus.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology/onset of his bilateral hearing loss and tinnitus.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the examiner for review, and the examination report should indicate whether such review was performed.  

a. The examiner should take a complete history of the Veteran's noise exposure prior to, during and subsequent to service, including any occupational and recreational noise exposure.  The examiner should also be made aware of the Veteran's description of noise exposure during service, and should be advised as to his competency to report lay-observable events (i.e., exposure to weapons and grenades) and on the presence of symptoms (i.e., hearing loss and ringing in the ears).  

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current hearing loss and/or tinnitus had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  

c. The examiner must explain the rationale for any opinions given. If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

3. Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran and his representative should be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


